UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-50529 CHEVIOT FINANCIAL CORP. (Exact name of registrant as specified in its charter) Federal 56-2423720 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number ) 3723 Glenmore Avenue, Cincinnati, Ohio45211 (Address of principal executive office) Registrant’stelephone number, including area code: (513) 661-0457 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one.) Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of August 12, 2011, the latest practicable date, 8,861,110 shares of the registrant’s common stock, $.01 par value, were issued and outstanding. INDEX Page PART I – FINANCIAL INFORMATION Consolidated Statements of Financial Condition 3 Consolidated Statements of Earnings 4 Consolidated Statements of Comprehensive Income 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 8 Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 Quantitative and Qualitative Disclosures about Market Risk 43 Controls and Procedures 43 PART II – OTHER INFORMATION 44 SIGNATURES 46 2 Cheviot Financial Corp. CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (In thousands, except share data) June 30, December 31, ASSETS (Unaudited) Cash and due from banks $ $ Federal funds sold Interest-earning deposits in other financial institutions Cash and cash equivalents Investment securities available for sale - at fair value Mortgage-backed securities available for sale - at fair value Mortgage-backed securities held to maturity - at cost, approximate market value of $4,633 and $4,916 at June 30, 2011 and December 31, 2010, respectively Loans receivable - net Loans held for sale - at lower of cost or market Real estate acquired through foreclosure - net Office premises and equipment - at depreciated cost Federal Home Loan Bank stock - at cost Accrued interest receivable on loans Accrued interest receivable on mortgage-backed securities 35 23 Accrued interest receivable on investments and interest-earning deposits Goodwill - Core deposit intangible - net - Prepaid expenses and other assets Bank-owned life insurance Prepaid federal income taxes Deferred federal income taxes - Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Deposits $ $ Advances from the Federal Home Loan Bank Other borrowings 35 - Advances by borrowers for taxes and insurance Accrued interest payable 99 Accounts payable and other liabilities Deferred federal income taxes - 4 Total liabilities Commitments and contingencies Shareholders’ equity Preferred stock - authorized 5,000,000 shares, $.01 par value; none issued - - Common stock - authorized 30,000,000 shares, $.01 par value; 9,918,751 shares issued at June 30, 2011 and December 31, 2010 99 99 Additional paid-in capital Shares acquired by stock benefit plans ) ) Treasury stock - at cost, 1,053,843 shares at June 30, 2011 and December 31, 2010 ) ) Retained earnings - restricted Accumulated comprehensive income (loss), unrealized gains (losses) on securities available for sale, net of related tax effects ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to consolidated financial statements. 3 Cheviot Financial Corp. CONSOLIDATED STATEMENTS OF EARNINGS (In thousands, except per share data) Six months ended Three months ended June 30, June 30, (Unaudited) Interest income Loans $ Mortgage-backed securities 87 76 Investment securities Interest-earning deposits and other 77 86 37 Total interest income Interest expense Deposits Borrowings Total interest expense Net interest income Provision for losses on loans 50 60 Net interest income after provision for losses on loans Other income (expense) Rental 58 32 38 16 Gain on sale of loans 82 46 Gain (loss) on sale of real estate acquired through foreclosure ) ) Earnings on bank-owned life insurance 69 84 35 Other operating Total other income General, administrative and other expense Employee compensation and benefits Occupancy and equipment Property, payroll and other taxes Data processing 51 Legal and professional Advertising 50 FDIC expense 76 Other operating Total general, administrative and other expense Earnings before income taxes Federal income taxes Current ) ) Deferred 91 Total federal income taxes NET EARNINGS $ EARNINGS PER SHARE Basic $ Diluted $ Dividends per common share $ See accompanying notes to consolidated financial statements. 4 Cheviot Financial Corp. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME For the six and three months ended June 30, 2011 and 2010 (In thousands) For the six months ended June 30, For the three months ended June 30, (Unaudited) Net earnings for the period $ Other comprehensive income, net of tax expense: Unrealized holding gains on securities during the period, net of tax expense of $646 and $317 for the six months ended June 30, 2011 and 2010, respectively, and $543 and $231 for the three months ended June 30, 2011 and 2010, respectively Comprehensive income $ Accumulated comprehensive income $ See accompanying notes to consolidated financial statements. 5 Cheviot Financial Corp. CONSOLIDATED STATEMENTS OF CASH FLOWS For the six months ended June 30, 2011 and 2010 (In thousands) (Unaudited) Cash flows from operating activities: Net earnings for the period $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Amortization of premiums and discounts on investment and mortgage-backed securities, net (8 ) 19 Depreciation Amortization of deferred loan origination fees - net 59 (4 ) Amortization of intangible assets 90 - Amortization of fair value adjustments ) - Proceeds from sale of loans in the secondary market Loans originated for sale in the secondary market ) ) Gain on sale of loans ) ) (Gain) Loss on sale of real estate acquired through foreclosure ) 22 Impairment on real estate acquired through foreclosure Federal Home Loan Bank stock dividends - (6 ) Net increase in cash surrender value of bank-owned life insurance ) ) Provision for losses on loans Amortization of expense related to stock benefit plans 18 Increase (decrease) in cash, net of acquisition, due to changes in: Accrued interest receivable on loans ) 27 Accrued interest receivable on mortgage-backed securities 13 7 Accrued interest receivable on investments and interest-earning deposits 41 ) Prepaid expenses and other assets ) Accrued interest payable ) (8 ) Accounts payable and other liabilities ) 28 Federal income taxes Current 5 Deferred 91 Net cash (used in) provided by operating activities ) Cash flows used in investing activities: Principal repayments on loans Loan disbursements ) ) Purchase of investment securities – available for sale ) ) Proceeds from maturity of investment securities – available for sale Principal repayments on mortgage-backed securities – available for sale Principal repayments on mortgage-backed securities – held to maturity Proceeds from sale of real estate acquired through foreclosure Additions to real estate acquired through foreclosure ) ) Purchase of office premises and equipment ) (1
